Mr. Justice Goodwin delivered the opinion of the court. 3. Instructions, § 67*—when not erroneous because assuming facts. It is not erroneous to assume, in an instruction, the existence of an uncontroverted fact fully disclosed by the evidence. 4. Appeal and ebbor, § 883*—necessity of abstracting instruction. Where complaint was made on appeal of the modification “of another instruction,” but the instruction itself was not identified or abstracted, held that the court was not constrained to search the record for it. 5. Damages, § 115*—when judgment not excessive. A judgment for $2,500 for personal injuries held not excessive. 6. Appeal and error, § 1752*—when judgment affirmed for insufficiency of abstract. Where appellant’s abstract was stricken from the record as not complying with the rules, and he filed a so-called “additional abstract of record” which merely attempted to supplement the former abstract and was altogether incomplete in itself or with the former, held that affirmance of the judgment was proper.